Exhibit 10.29

 

DYNEGY INC.

 

MID-TERM INCENTIVE PERFORMANCE AWARD PROGRAM

 

March 20, 2003

 

I. PURPOSE OF PROGRAM

 

This Dynegy Inc. Mid-Term Incentive Performance Award Program (the “Program”)
has been adopted by the Compensation and Human Resources Committee of the Board
of Directors of Dynegy Inc., an Illinois corporation (the “Company”), to
implement in part the Performance Award provisions of the Dynegy Inc. 2002 Long
Term Incentive Plan (as amended from time to time, the “Incentive Plan 2002”)
adopted by the Board of Directors of the Company, and is intended to provide a
method for attracting, motivating, and retaining key employees to assist in the
development and growth of the Company and its Affiliates. The Program and Awards
hereunder shall be subject to the terms of the Incentive Plan 2002.

 

II. DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

 

(a) “Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.

 

(b) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period upon the satisfaction of the terms and conditions of the Program. Awards
hereunder constitute Performance Awards (as such term is defined in the
Incentive Plan 2002) under the Incentive Plan 2002.

 

(c) “Award Notice” means a written notice issued by the Company to a Participant
evidencing such Participant’s receipt of an Award with respect to a Performance
Period.

 

(d) “Base Amount” means, with respect to each Participant, the average
annualized base rate of pay paid or payable in cash by the Company and the
Affiliates to or for the benefit of the Participant for services rendered or
labor performed during the period beginning on the effective date of the
Participant’s participation in the Program and ending on the earlier of (i) the
date upon which a Change in Control occurs, (ii) the date of the Participant’s
termination of employment with the Company if such termination is by reason of
death or Disability, or (iii) December 31, 2004. Base Amount shall be determined
without reduction for amounts a Participant could have received in cash in lieu
of (A) elective deferrals under the Company’s Deferred Compensation Plan or (B)
elective contributions made on such Participant’s behalf by the Company or an
Affiliate pursuant to a qualified cash or deferred arrangement (as defined in
section 401(k) of the Code) or pursuant to a plan maintained under section 125
of the Code.

 

1



--------------------------------------------------------------------------------

(e) “Board” means the Board of Directors of the Company.

 

(f) “Change in Control” shall mean (i) a merger of the Company with another
entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets of the Company to another entity if, in any such
case, (A) the holders of equity securities of the Company immediately prior to
such transaction or event do not beneficially own immediately after such
transaction or event equity securities of the resulting entity entitled to 60%
or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of the
Company immediately prior to such transaction or event or (B) the persons who
were members of the Board immediately prior to such transaction or event shall
not constitute at least a majority of the board of directors of the resulting
entity immediately after such transaction or event, (ii) the dissolution or
liquidation of the Company, (iii) when any person or entity, including a “group”
as contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including, without limitation,
power to vote) of more than 20% (which percentage shall be increased to 40% in
the case of ownership or control by ChevronTexaco Corporation or a “group” of
which ChevronTexaco Corporation is a part) of the combined voting power of the
outstanding securities of, (A) if the Company has not engaged in a merger or
consolidation, the Company, or (B) if the Company has engaged in a merger or
consolidation, the resulting entity, or (iv) as a result of or in connection
with a contested election of directors, the persons who were members of the
Board immediately before such election shall cease to constitute a majority of
the Board. For purposes of the preceding sentence, (1) “resulting entity” in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of common stock of the Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board” shall refer to the
board of directors (or comparable governing body) of the resulting entity.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” means a committee of the Board comprised solely of two or more
outside directors (within the meaning of the term “outside directors” as used in
section 162(m) of the Code and applicable interpretative authority thereunder
and within the meaning of the term “Non-Employee Director” as defined in Rule
16b-3). Such committee shall be the Compensation and Human Resources Committee
of the Board unless and until the Board designates another committee of the
Board to serve as the Committee.

 

(i) “Company” means Dynegy Inc., an Illinois corporation.

 

(j) “Company Stock” means the Class A common stock, no par value per share, of
the Company.

 

2



--------------------------------------------------------------------------------

(k) “Disability” or “Disabled” means, with respect to a Participant, such
Participant’s disability entitling him or her to benefits under the Company’s
group long-term disability plan.

 

(l) “Effective Date” means January 1, 2003.

 

(m) “Eligible Employee” means any individual who is an officer of the Company or
an Affiliate and who is designated by the Committee as eligible to participate
in the Program.

 

(n) “Fair Market Value” means, as of any specified date, the closing sales price
of the Company Stock on that date (or, if there are no sales on that date, the
last preceding date on which there was a sale) in the principal securities
market in which the Company Stock is then traded. Fair Market Value shall be
subject to adjustment as provided in Article VII.

 

(o) “First Performance Period” means the period commencing on the Effective Date
and ending on December 31, 2004.

 

(p) “Incentive Plan 2002” means the Dynegy Inc. 2002 Long Term Incentive Plan,
as amended from time to time.

 

(q) “Participant” means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.

 

(r) “Participation Fraction” means, with respect to each Participant:

 

(i) with respect to the First Performance Period,

 

  (A) subject to clause (C) below, if the Participant has been continuously
employed by the Company from the effective date of his participation in the
Program through the last day of such Performance Period, a fraction, the
numerator of which is the number of days in the period beginning on the
effective date of the Participant’s participation in the Program and ending on
the last day of such Performance Period (but excluding any days in such period
during which the Participant is on a voluntary personal leave of absence), and
the denominator of which is the number of days in such Performance Period;

 

  (B)

subject to clause (C) below, if the Participant’s employment with the Company
terminates during such Performance Period by reason of death or Disability, a
fraction, the numerator of which is the number of days in the period beginning
on the effective date of the Participant’s participation in the Program and
ending on the date of such Participant’s termination of employment (but

 

3



--------------------------------------------------------------------------------

 

excluding any days in such period during which the Participant is on a voluntary
personal leave of absence), and the denominator of which is the number of days
in such Performance Period; and

 

  (C) if a Change in Control occurs during such Performance Period and if the
Participant has been continuously employed by the Company from the effective
date of his participation in the Program through the day immediately preceding
the date upon which a Change in Control occurs, a fraction, the numerator of
which is the number of days in the period beginning on the effective date of the
Participant’s participation in the Program and ending on the day immediately
preceding the date upon which a Change in Control occurs (but excluding any days
in such period during which the Participant is on a voluntary personal leave of
absence), and the denominator of which is the number of days in the period
beginning on the Effective Date and ending on the day immediately preceding the
date upon which a Change in Control occurs;

 

(ii) with respect to the Second Performance Period,

 

  (A) subject to clause (C) below, if the Participant has been continuously
employed by the Company from the effective date of his participation in the
Program through the last day of such Performance Period, a fraction, the
numerator of which is the number of days in the period beginning on the
effective date of the Participant’s participation in the Program and ending on
the last day of such Performance Period (but excluding any days in such period
during which the Participant is on a voluntary personal leave of absence), and
the denominator of which is the total number of days in the First and Second
Performance Periods;

 

  (B) subject to clause (C) below, if the Participant’s employment with the
Company terminates during such Performance Period by reason of death or
Disability, a fraction, the numerator of which is the number of days in the
period beginning on the effective date of the Participant’s participation in the
Program and ending on the date of such Participant’s termination of employment
(but excluding any days in such period during which the Participant is on a
voluntary personal leave of absence), and the denominator of which is the total
number of days in the First and Second Performance Periods; and

 

4



--------------------------------------------------------------------------------

  (C) if a Change in Control occurs during the First or Second Performance
Period and if the Participant has been continuously employed by the Company from
the effective date of his participation in the Program through the day
immediately preceding the date upon which a Change in Control occurs, a
fraction, the numerator of which is the number of days in the period beginning
on the effective date of the Participant’s participation in the Program and
ending on the day immediately preceding the date upon which a Change in Control
occurs (but excluding any days in such period during which the Participant is on
a voluntary personal leave of absence), and the denominator of which is the
number of days in the period beginning on the Effective Date and ending on the
day immediately preceding the date upon which a Change in Control occurs.

 

(s) “Payment Amount” means:

 

  (i) with respect to each Participant for the First Performance Period, an
amount equal to (A) such Participant’s Base Amount multiplied by (B) the Payout
Percentage Year 2 multiplied by (C) such Participant’s Participation Fraction
for the First Performance Period; and

 

  (ii) with respect to each Participant for the Second Performance Period, an
amount equal to (A) such Participant’s Base Amount multiplied by (B) the Payout
Percentage Year 3 multiplied by (C) such Participant’s Participation Fraction
for the Second Performance Period.

 

(t) “Payout Percentage Year 2” means a percentage determined in accordance with
the following table based on the Year 2 Stock Price:

 

Year 2 Stock Price

--------------------------------------------------------------------------------

   Payout Percentage Year 2


--------------------------------------------------------------------------------

Less than $3.50

   0%

$3.50 to $3.99

   5%

$4.00 to $4.49

   10%

$4.50 to $4.99

   15%

$5.00 to $5.49

   20%

$5.50 to $5.99

   30%

$6.00 to $6.49

   40%

$6.50 to $6.99

   50%

$7.00 to $7.49

   60%

$7.50 to $7.99

   70%

$8.00 to $8.49

   80%

$8.50 to $9.49

   90%

$9.50 to $10.49

   95%

$10.50 or more

   100%

 

5



--------------------------------------------------------------------------------

(u) “Payout Percentage Year 3” means a percentage determined as follows:

 

  (i) if the Year 3 Stock Price equals or exceeds the Year 2 Stock Price, then
the Payout Percentage Year 3 shall be equal to the Payout Percentage Year 2
calculated based on the actual Year 2 Stock Price; and

 

  (ii) if the Year 3 Stock Price is less than the Year 2 Stock Price, then the
Payout Percentage Year 3 shall be equal to the Payout Percentage Year 2
calculated as if the Year 2 Stock Price equaled the Year 3 Stock Price.

 

Notwithstanding the foregoing, in no event will the Payout Percentage Year 3
exceed the Payout Percentage Year 2.

 

(v) “Performance Period” means either the First Performance Period or the Second
Performance Period, as applicable.

 

(w) “Program” means this Dynegy Inc. Mid-Term Incentive Performance Award
Program, as amended from time to time.

 

(x) “Second Performance Period” means the period commencing on January 1, 2005,
and ending on December 31, 2005.

 

(y) “Trading Day” means a day during which trading in securities generally
occurs in the principal securities market in which Company Stock is traded.

 

(z) “Year 2 Stock Price” means the average Fair Market Value of a share of
Company Stock for the last 30 Trading Days of the First Performance Period
(rounded to two decimal places).

 

(aa) “Year 3 Stock Price” means the average Fair Market Value of a share of
Company Stock for all Trading Days during the Second Performance Period (rounded
to two decimal places).

 

2.2 Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections, and Paragraphs are to this Program unless otherwise indicated. Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.

 

6



--------------------------------------------------------------------------------

III. ADMINISTRATION

 

3.1 Administration by the Committee. The Program shall be administered by the
Committee.

 

3.2 Powers of the Committee. The Committee shall supervise the administration
and enforcement of the Program according to the terms and provisions hereof and
shall have the sole discretionary authority and all of the powers necessary to
accomplish these purposes. The Committee shall have all of the powers specified
for it under the Program, including, without limitation, the power, right, or
authority: (a) to designate an Eligible Employee as a Participant with respect
to a Performance Period at any time prior to the last day of the First
Performance Period, (b) from time to time to establish rules and procedures for
the administration of the Program, which are not inconsistent with the
provisions of the Program or the Incentive Plan 2002, and any such rules and
procedures shall be effective as if included in the Program, (c) to construe in
its discretion all terms, provisions, conditions, and limitations of the Program
and any Award, (d) to correct any defect or to supply any omission or to
reconcile any inconsistency that may appear in the Program in such manner and to
such extent as the Committee shall deem appropriate, and (e) to make all other
determinations necessary or advisable for the administration of the Program. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Program or in any Award or Award Notice in the manner and
to the extent it shall deem expedient to carry it into effect.

 

3.3 Committee Decisions Conclusive; Standard of Care. The Committee shall, in
its sole discretion exercised in good faith (which, for purposes of this Section
3.3 and Article VII, shall mean the application of reasonable business
judgment), make all decisions and determinations and take all actions necessary
in connection with the administration of the Program. All such decisions,
determinations, and actions by the Committee shall be final, binding, and
conclusive upon all persons. The Committee shall not be liable for any action or
determination taken or made in good faith or upon reliance in good faith on the
records of the Company or information presented to the Committee by the
Company’s officers, employees, or other persons (including the Company’s outside
auditors) as to matters the Committee reasonably believes are within such other
person’s professional or expert competence. If a Participant disagrees with any
decision, determination, or action made or taken by the Committee, then the
dispute will be limited to whether the Committee has satisfied its duty to make
such decision or determination or take such action in good faith. No liability
whatsoever shall attach to or be incurred by any past, present or future
stockholders, officers or directors, as such, of the Company or any of its
Affiliates, under or by reason of the Program or the administration thereof, and
each Participant, in consideration of receiving benefits and participating
hereunder, expressly waives and releases any and all claims relating to any such
liability.

 

IV. PARTICIPATION AND AWARD NOTICES

 

4.1 Participation. The Committee shall, from time to time, in its sole
discretion designate the Eligible Employees who shall become Participants in the
Program. The Committee shall specify the effective date of participation in the
Program for each individual who becomes a Participant pursuant to the preceding
sentence.

 

7



--------------------------------------------------------------------------------

4.2 Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant under the Program as soon as administratively
feasible after such Eligible Employee becomes a Participant.

 

V. AWARD PAYMENTS

 

5.1 Determinations and Certification by the Committee. As soon as
administratively feasible after the end of each Performance Period, the
Committee shall determine (a) the Year 2 Stock Price or the Year 3 Stock Price,
as applicable, (b) the Payout Percentage Year 2 or Payout Percentage Year 3, as
applicable, and (c) the Payment Amount, if any, with respect to such Performance
Period for each Participant. The Committee’s determinations pursuant to the
preceding sentence for each Performance Period and any other material terms
relating to the payment of an Award shall be certified by the Committee in
writing and delivered to the Secretary of the Company. For purposes of the
preceding sentence, approved minutes of the Committee meeting in which the
certification is made shall be treated as a written certification.

 

5.2 Eligibility for Payment of Awards. Upon the Committee’s written
certification in accordance with Section 5.1 that a Payment Amount for a
Performance Period is due under the Program, each Participant who has received
an Award with respect to such Performance Period and who has remained
continuously employed by the Company or an Affiliate (or was on a voluntary
personal leave of absence approved by the Company) from the effective date as of
which he received such Award until the last day of such Performance Period shall
be entitled to the Payment Amount applicable to such Participant’s Award for
such Performance Period. Further, if a Participant received an Award with
respect to such Performance Period and his employment with the Company
terminated during such Performance Period by reason of death or Disability, then
such Participant shall be entitled to the Payment Amount applicable to such
Participant’s Award for such Performance Period. Except as provided in the
preceding sentence, if a Participant’s employment with the Company terminates
for any reason whatsoever prior to the last day of a Performance Period, then
such Participant shall not be entitled to receive any payment under the Program
with respect to his or her Award for such Performance Period. Without limiting
the scope of the preceding sentence, if a Participant’s employment with the
Company terminates during the First Performance Period by reason of death or
Disability, then such Participant shall not be entitled to any payment under the
Program with respect to the Second Performance Period. Payment of the amount to
which a Participant becomes entitled pursuant to this Section 5.2 shall be made
by the Company as soon as administratively feasible after the Committee’s
written certification that a Payment Amount is due under the Program.

 

5.3 Change in Control. Upon the occurrence of a Change in Control, the
provisions of Sections 5.1 and 5.2 shall cease to apply with respect to each
Performance Period that has not ended as of the date of the Change in Control
and the Company shall be required to pay a Payment Amount (as determined below)
for all Performance Periods under this Program that have not yet ended
(including the Second Performance Period, even if it has not yet begun) to each
Participant who is employed by the Company on the day immediately prior to the
Change in Control (or who is on a voluntary personal leave of

 

8



--------------------------------------------------------------------------------

absence at such time that has been approved by the Company or who has terminated
employment with the Company during such Performance Period by reason of death or
Disability). For purposes of this Section 5.3, the Payment Amount shall be
calculated using the following Payout Percentages:

 

  (a) If the Change in Control occurs during the First Performance Period, then
(i) with respect to the First Performance Period, the Payout Percentage Year 2
shall be calculated as if the First Performance Period ended on the day prior to
the Change in Control, and (ii) with respect to the Second Performance Period,
the Payout Percentage Year 3 shall equal the Payout Percentage Year 2 as
calculated in clause (i) of this sentence; and

 

  (b) If the Change in Control occurs during the Second Performance Period, then
the Payout Percentage Year 3 shall be calculated as if the Second Performance
Period ended on the day prior to the Change in Control.

 

The Payment Amount under this Section 5.3 shall be paid to each Participant as
soon as administratively feasible after a Change in Control.

 

5.4 Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award for a Performance Period shall be paid in a
single lump sum cash payment.

 

5.5 Maximum Payment Amount. In no event will the sum of the Payment Amount for
the First Performance Period and the Second Performance Period paid to any one
individual under this Program exceed $3,000,000.

 

VI. TERMINATION AND AMENDMENT OF PROGRAM

 

The Committee may amend the Program at any time and from time to time; provided,
however, that the Program may not be amended in a manner that would impair the
rights of any Participant with respect to any outstanding Award without the
consent of such Participant. The Committee may at any time prior to the
beginning of the Second Performance Period terminate the Program (in its
entirety or as it applies to one or more specified Affiliates) with respect to
the Second Performance Period. Notwithstanding the foregoing, this Program may
not be amended or terminated in contemplation of or in connection with a Change
in Control, nor may any Participant’s participation herein be terminated in
contemplation of or in connection with a Change in Control, unless adequate and
effective provision for the making of all payments otherwise payable pursuant to
Section 5.3 of this Program with respect to such Change in Control shall be made
in connection with any such amendment or termination. The Committee shall remain
in existence after the termination of the Program for the period determined
necessary by the Committee to facilitate the termination of the Program, and all
provisions of the Program that are necessary, in the opinion of the Committee,
for equitable operation of the Program during such period shall remain in force.

 

9



--------------------------------------------------------------------------------

VII. CHANGES TO COMPANY STOCK

 

7.1 Subdivision or Consolidation of Shares; Stock Dividends. If, prior to the
calculation of the Year 2 Stock Price or the Year 3 Stock Price, the Company
shall effect a subdivision or consolidation of shares of Company Stock or the
payment of a stock dividend on Company Stock without receipt of consideration by
the Company, then the Year 2 Stock Price and/or the Year 3 Stock Price,
whichever is applicable, and the Payout Percentage Year 2 and/or the Payout
Percentage Year 3, whichever is applicable, shall be determined by the Committee
in its sole discretion exercised in good faith in a manner that includes an
equitable adjustment to the Fair Market Value calculations to proportionately
reflect such event.

 

7.2 Other Changes in Company Stock. If, prior to the calculation of the Year 2
Stock Price or the Year 3 Stock Price, the Company shall effect a split-up,
split-off, spin-off, recapitalization or other similar transaction or event
(“Corporate Change”), then the Year 2 Stock Price and/or the Year 3 Stock Price,
whichever is applicable, and the Payout Percentage Year 2 and/or the Payout
Percentage Year 3, whichever is applicable, shall be determined by the Committee
in its sole discretion exercised in good faith in a manner that considers the
Fair Market Value per share of Company Stock immediately after the Corporate
Change in relation to the Fair Market Value per share of Company Stock
immediately prior to the Corporate Change and the change in such Fair Market
Value that is attributable to such Corporate Change.

 

VIII. MISCELLANEOUS PROVISIONS

 

8.1 No Effect on Employment Relationship. For all purposes of the Program, a
Participant shall be considered to be in the employment of the Company as long
as he or she remains employed on a full-time basis by the Company or any
Affiliate. Without limiting the scope of the preceding sentence, it is expressly
provided that a Participant shall be considered to have terminated employment
with the Company at the time of the termination of the “Affiliate” status under
the Program of the entity or other organization that employs the Participant.
Nothing in the adoption of the Program, the grant of Awards, or the payment of
amounts under the Program shall confer on any person the right to continued
employment by the Company or any Affiliate or affect in any way the right of the
Company (or an Affiliate, if applicable) to terminate such employment at any
time. Unless otherwise provided in a written employment agreement, the
employment of each Participant shall be on an at-will basis, and the employment
relationship may be terminated at any time by either the Participant or the
Participant’s employer for any reason whatsoever, with or without cause. Any
question as to whether and when there has been a termination of a Participant’s
employment for purposes of the Program, and the reason for such termination,
shall be determined solely by and in the discretion of the Committee, and its
determination shall be final, binding, and conclusive on all parties.

 

8.2 Prohibition Against Assignment or Encumbrance. No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant

 

10



--------------------------------------------------------------------------------

shall have the power to anticipate or dispose of any Award or other right,
title, interest, or benefit hereunder in any manner until the same shall have
actually been distributed free and clear of the terms of the Program. Payments
with respect to an Award shall be payable only to the Participant (or (a) in the
event of a Disability that renders such Participant incapable of conducting his
or her own affairs, any payment due under the Program to such Participant shall
be made to his or her duly appointed legal representative and (b) in the event
of the death of a Participant, any payment due under the Program to such
Participant shall be made to his or her estate). The provisions of the Program
shall be binding on all successors and permitted assigns of a Participant,
including without limitation the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

 

8.3 Unfunded, Unsecured Program. The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the Program.
Each Award granted under the Program merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Affiliate, or any of their assets. Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to create an escrow or trust fund
of any kind.

 

8.4 No Rights of Participant. No Participant shall have any security or other
interest in any assets of the Company or any Affiliate or in Company Stock as a
result of participation in the Program. Participants and all persons claiming
under Participants shall rely solely on the unsecured promise of the Company set
forth herein, and nothing in the Program, an Award or an Award Notice shall be
construed to give a Participant or anyone claiming under a Participant any
right, title, interest, or claim in or to any specific asset, fund, entity,
reserve, account, or property of any kind whatsoever owned by the Company or any
Affiliate or in which the Company or any Affiliate may have an interest now or
in the future; but each Participant shall have the right to enforce any claim
hereunder in the same manner as a general creditor. Neither the establishment of
the Program nor participation hereunder shall create any right in any
Participant to make any decision, or provide input with respect to any decision,
relating to the business of the Company or any Affiliate.

 

8.5 Tax Withholding. The Company and the Affiliates shall deduct and withhold,
or cause to be withheld, from a Participant’s payment made under the Program, or
from any other payment to such Participant, an amount necessary to satisfy any
and all tax withholding obligations arising under applicable local, state,
federal, or foreign laws associated with such payment. The Company and the
Affiliates may take any other action as may in their opinion be necessary to
satisfy all obligations for the payment and withholding of such taxes.

 

8.6 No Effect on Other Compensation Arrangements. Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Affiliate from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect

 

11



--------------------------------------------------------------------------------

the provisions of any other compensation plan or program maintained by the
Company or any Affiliate.

 

8.7 Affiliates. The Company may require any Affiliate employing a Participant to
assume and guarantee the Company’s obligations hereunder to such Participant,
either at all times or solely in the event that such Affiliate ceases to be an
Affiliate.

 

8.8 Governing Law. The Program shall be construed in accordance with the laws of
the State of Texas.

 

IN WITNESS WHEREOF, the undersigned officer of the Company acting pursuant to
authority granted to him by the Committee has executed this instrument as of the
20th day of March, 2003, effective as of the Effective Date.

 

DYNEGY INC.

By:   /s/ R. Blake Young    

--------------------------------------------------------------------------------

Name:   R. Blake Young    

--------------------------------------------------------------------------------

Title:   EVP-Tech & Admin    

--------------------------------------------------------------------------------

 

12